DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This communication is a Non-Final in response to the Application filed on the 6th day of January, 2021. Currently claims 1-20 are pending. No claims are allowed
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2021, and 05/17/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 20080120240 to Ginter et al. (hereinafter Ginter).
Referring to Claim 1, Ginter discloses the system that implements a reference architecture for adopting digital rights management (see at least Ginter: Abstract), the system comprising: 
an electronic input configured to receive license data from one or more sources 
Examiner notes that Ginter discloses an input interface where the users are able to input license data from a plurality of sources (see at least Ginter: Fig. 1, 2A-2D, 4A, 5, and 40 ¶ 740-800, and 822).
a computer processor coupled to the electronic input and further programmed to perform the steps (see at least Ginter: ¶ 604, 606-607, 610-612, 719-720, 801-802, and 866) of: 
receiving, via the electronic input, a license agreement in rights expression language; 
Examiner notes that Ginter discloses the system receiving a license agreement, via the interface associated to the system, wherein the agreement is defined in rights expression language in the form of management language (see at least Ginter: Fig. 40 ¶ 740-800, and 822).
performing, via a visualization tool, a validation of the license agreement; 
Examiner notes that Ginter discloses the system performing a validation of the license agreement using the system and associated tools (see at least Ginter: ¶ 740-800 (specifically 799) and 969-981: discussing the steps of the system validating the events recorded within the system).
identifying a source of the license agreement; 
Examiner notes that Ginter discloses a system that identifies the source of the license agreement (see at least Ginter: ¶ 891).
based on the identified source, initiating an override or a negotiation of one or more terms of the license agreement
Examiner notes that the Ginter system discloses a negotiation of one more terms of the license using the negotiation tool of the system (see at least Ginter: Fig. 75A and 75B ¶ 658, 740-800, 822, and 1125: see specifically the permission negotiation engine).
upon validation of the license agreement, storing, via a policy store, one or more terms of the license agreement
Examiner notes that upon the validation of the license agreement by the system, storing the license agreement within the system (see at least Ginter: ¶ 740-800 and 969-981: discussing the steps of the system validating the events recorded within the system).
wherein the risk of accepting terms that are different from a negotiated paper agreement are substantially minimized
Examiner notes that the system minimizes the risk of accepting different terms than what were expected do to the step by step process of forming the agreement and storing that information (see at least Ginter: ¶ 388, 413, 740-800, and 889).

Referring to Claim 2, Ginter discloses the system of claim 1, including wherein the source of the license agreement is an owner of the license agreement (see at least Ginter: ¶ 324, and 354).

Referring to Claim 3, Ginter discloses the system of claim 1, including wherein the source of the license agreement is a third party (see at least Ginter: ¶ 270, and 303).

Referring to Claim 4, Ginter discloses the system of claim 1, including wherein the license agreement comprises an Open Digital Rights Language (ODRL) license agreement (see at least Ginter: ¶ see at least Ginter: Fig. 40 ¶ 740-800, and 822).

Referring to Claim 5, Ginter discloses the system of claim 1, including wherein the license agreement is directly submitted (see at least Ginter: ¶ 383).

Referring to Claim 6, Ginter discloses the system of claim 1, including wherein the license agreement is retrieved from a repository (see at least Ginter: ¶ 384, 385, and 938).

Referring to Claim 7, Ginter discloses the system of claim 1, including wherein responsive to the override or the negotiation of one or more terms of the license agreement, updating the license agreement (Examiner notes that the Ginter system discloses a negotiation of one more terms of the license using the negotiation tool of the system (see at least Ginter: Fig. 75A and 75B ¶ 658, 740-800, 822, and 1125: see specifically the permission negotiation engine).

Referring to Claim 8, Ginter discloses a system that implements a reference architecture for adopting digital rights management (see at least Ginter: Abstract), comprising: 
a platform that manages multiple data stores comprising a policy store, identity data store and inventory store (see at least Ginter: ¶ 383, and 435); and 
a computer processor coupled to the platform and further programmed to perform (see at least Ginter: ¶ 604, 606-607, 610-612, 719-720, 801-802, and 866) the steps of: 
accumulating a plurality of digital license agreements in rights expression language (see at least Ginter: Fig. 40 ¶ 740-800, and 822); 
identifying one or more entitlements associated with the license agreement in rights expression language, wherein the one or more entitlements comprise multiple parameters comprising: identity of an intended user, content associated with the license agreement and how the content is to be used (see at least Ginter: Fig. 1, 2A-2D, 4A, 5, and 40, ¶ 740-800, 822, and 891; see also Ginter: Fig. 40 and ¶ 740-800 (specifically 799) and 969-981: discussing the steps of the system validating the events recorded within the system); and 
applying, in real-time, analytics to the one or more entitlements to identify one or more of predictions, trends, one or more errors and potential abuse of entitlement information (see at least Ginter: ¶ 717) 
wherein rights enforcement is expanded to a multi-dimensional view that considers the multiple parameters to enable decision making in real-time (see at least Ginter: Fig. 40 ¶ 740-800, 812 and 822).

Referring to Claim 9, Ginter discloses the system of claim 8, including wherein the license agreement comprises an Open Digital Rights Language (ODRL) license agreement (see at least Ginter: ¶ see at least Ginter: ¶ see at least Ginter: Fig. 40 ¶ 740-800, and 822).

Referring to Claim 10, Ginter discloses the system of claim 8, including wherein one or more adjustments are made to the one or more entitlements based a machine learning analysis (see at least Ginter: ¶ 533: discussing the system using learning functions based on processed information).

Referring to Claim 11, Ginter discloses the system of claim 8, including wherein the policy store stores and manages the license agreement including one or more previous versions, one or more related applications and a description of rights and obligations (see at least Ginter: Figs. 12, 41, and ¶ 151 and 279).

Referring to Claim 12, Ginter discloses the system of claim 8, including wherein the identity data store comprises user identification data and corresponding organization data (see at least Ginter: ¶ 891 and 939).

Referring to Claim 13, Ginter discloses the system of claim 8, including wherein the inventory data store stores and manages mapped data relating to securities, tickers and reference data to accurately identify one or more assets defined by one or more digital license agreements (see at least Ginter: ¶ 892).

Referring to Claim 14, Ginter discloses the system of claim 8, including wherein the computer processor is further programmed to perform the step of: generating one or more data broker transparency reports relating to data requests (see at least Ginter: ¶ 377, and 380-381).

Referring to Claim 15, Ginter discloses a system that implements a reference architecture for adopting digital rights management (see at least Ginter: Abstract), comprising: 
an electronic input in communication with a real-time analytics and machine learning system (see at least Ginter: Fig. 1, 2A-2D, 4A, 5, and 40 ¶ 740-800, and 822); 
and a computer processor coupled to the electronic input and further programmed (see at least Ginter: ¶ 604, 606-607, 610-612, 719-720, 801-802, and 866) to perform the steps of: 
performing data mapping based on machine learning data from the electronic input and one or more decisions made by at least one entitlement system (see at least Ginter: ¶ 533); 
applying analytics, based on the data mapping, that capture a plurality of metrics comprising: whether information was accessed, how the accessed information was used, whether the access was compliant with one or more policies (see at least Ginter: ¶ 377, 740-800, 822, 1049, and 1200); 
responsive to a user request, automatically generating one or more access reports comprising the plurality of metrics associated with the license agreement (see at least Ginter: ¶ 377, 380, 381, 740-800, and 822); and 
displaying, via an interactive user interface, the one or more access reports (see at least Ginter: ¶ Figs. 1, 2A-2D, 3A-3D, 4, 5, and 40, and ¶ 279, 740-800, and 822); 
wherein multiple data dimensions are introduced into the data mapping process and automated generation of reports (see at least Ginter: ¶ 377, 822, 1049, and 1200).

Referring to Claim 16, Ginter discloses the system of claim 15, including wherein the license agreement comprises an Open Digital Rights Language (ODRL) license agreement (see at least Ginter: Fig. 40 ¶ 740-800, and 822).

Referring to Claim 17, Ginter discloses the system of claim 15, including wherein the one or more access reports comprise a cost recovery analysis that identifies one or more of: who used what data, how data was used, one or more rules regarding allocation and one or more rules about consumption (see at least Ginter: ¶ 377, 740-800, 822, 1049, and 1200).

Referring to Claim 18, Ginter discloses the system of claim 15, including wherein one or more alerts are generated and transmitted (see at least Ginter: ¶ 435).

Referring to Claim 19, Ginter discloses the system of claim 15, including wherein the data mapping is further based on data from a data rights decision support system (see at least Ginter: ¶ 514).

Referring to Claim 20, Ginter discloses the system of claim 19, including wherein the data rights decision support system comprises a policy store, an identity data store and an inventory store (see at least Ginter: ¶ 324, 383, 435, 514, and 939).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Young/Examiner, Art Unit 3689